Order entered February 19, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-01321-CV

                     BRUCE AND JANET HENDRICK, Appellants

                                             V.

                   JEREMIAH AND JEFFREY WHOLEY, Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-06322

                                         ORDER
      The clerk’s record has been filed in this appeal and appellants’ docketing statement says

there is no reporter’s record. Accordingly, we ORDER appellants to file their brief within

THIRTY DAYS of the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE